IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42833

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 640
                                                )
       Plaintiff-Respondent,                    )   Filed: September 23, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
GERARDO CONTRERAS, aka                          )   THIS IS AN UNPUBLISHED
GERARDO PEDRAZA CONTRERAS,                      )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and unified sentence of thirty-five years, with ten years
       determinate, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Gerardo Contreras was found guilty of lewd conduct with a minor under sixteen, Idaho
Code § 18-1508. The district court imposed a unified sentence of thirty-five years, with ten
years determinate. Contreras appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Contreras’ judgment of conviction and sentence are affirmed.




                                                   2